The plaintiffs’ motion for a review of the trial court’s order denying their motion for rectification of appeal from the Court of Common Pleas in Litchfield County is granted by the court.
The plaintiffs’ application to permit Nathan Z. Dershowitz of the New York bar to appear pro hac vice and to participate in the presentation of the appeal from the Court of Common Pleas in Litchfield County is granted by the court to the extent that Attorney Dershowitz is granted permission to participate in writing briefs and presenting argument in this court provided, however, that the provisions of § 15A of the rules of practice are complied with fully.
The plaintiffs’ motion for a stay of enforcement of the decision of the named defendant in the appeal from the Court of Common Pleas in Litchfield County is granted by the court.